Citation Nr: 9915949	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-07 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1948 to 
January 1950, and from September 1950 to June 1952.  He 
served in combat in Korea. 

In January 1954, service connection for an eye injury was 
denied.  In January 1991, service connection for an eye 
disorder was denied.  The veteran was notified of each of 
these decisions and provided his appellate rights, however, a 
timely appeal was not submitted in either instance.  
Accordingly, those decisions are final.  38 U.S.C.A. § 7105 
(West 1991).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 1991, the RO 
denied a claim of entitlement to service connection for an 
eye disorder.

2.  The evidence received since the RO's January 1991 
decision is new, and it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The January 1991 RO decision denying the issue of 
entitlement to service connection for an eye disorder is 
final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been received since the 
RO's January 1991 decision, and the claim of entitlement to 
service connection for an eye disorder is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the service medical records reveals no complaints 
or findings pertaining to an eye injury, and no diagnosis of 
an eye disorder.  At both the veteran's January 1950 and June 
1952 examinations his eyes were clinically evaluated as 
normal, and his visual acuity was 20/20.

In April 1986, the veteran was seen for a VA compensation 
examination.  A history of an eye injury was denied by the 
appellant.  Physical examination noted that the veteran wore 
glasses.  The diagnoses were refractive error, presbyopia, 
and mild hypertensive changes.

In March 1997, the veteran submitted a copy of WD AGO Form 8-
145 which reflects that he was issued glasses in October 
1951.  The veteran also submitted several lay statements from 
service comrades and other individuals who state in substance 
that the appellant did not wear glasses prior to active duty; 
and that the veteran served in an area that was strafed by 
napalm.

The veteran presented sworn testimony before the undersigned 
in February 1999 at a hearing conducted at the RO.  In 
substance the appellant testified that he suffered a flash 
burn injury to his eyes following a napalm attack on his 
position.  This injury in turn led, in the veteran's opinion, 
to his need for prescription eyewear since.  

Analysis

In January 1991, the RO denied entitlement to service 
connection for an eye disorder on the basis that the evidence 
of record failed to show that an eye disorder was incurred or 
aggravated by his military service.  The veteran was notified 
of this decision but he did not file a timely notice of 
disagreement.  Hence, that decision is final.  38 U.S.C.A. § 
7105.  A claim which is final may be reopened through the 
submission of new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Elkins v. West, 12 Vet. App. 209 (1999).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.

VA must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Winters v. West, 12 Vet. App. 203, 208 (1999).  

In this regard, at the time of the January 1991 decision VA 
was aware that the veteran was then wearing glasses, and that 
he had been diagnosed with a refractive error, presbyopia, 
and mild hypertensive changes.  Significantly, however, the 
law in 1991, as well as the law today, precludes service 
connection for refractive errors to include presbyopia.  38 
C.F.R. § 3.303(c) (1998); Parker v. Derwinski, 1 Vet. App. 
522 (1991); McNeely v. Principi, 3 Vet. App. 357 (1992).  
Moreover, as was the case in 1991, there remains no competent 
evidence to suggest that hypertensive changes in the eye are 
related to his active duty service, to include service in 
combat.  While lay statements and the testimony detailing the 
nature of an attack on the veteran's unit while in Korea are 
presumed to be true, Justus v. Principi, 3 Vet. App. 510, 513 
(1992), and even assuming that the appellant actually 
sustained an eye injury in combat, there remains no competent 
medical or scientific evidence showing that he has an eye 
disorder that is related to service.  Simply put, the 
appellant and each of the lay affiants are not shown to be 
trained in the field of medicine or optometry.  As such, they 
lack the specialized expertise to link any current eye 
disability to the veteran's military service more that 45 
years ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Accordingly, as new and material evidence has not 
been submitted to reopen the claim of entitlement to service 
connection for an eye disorder, the benefit sought on appeal 
is denied.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Finally, in reaching this decision the Board considered the 
fact that the veteran served in combat during the Korean War.  
The provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not, 
however, for application prior to the veteran establishing 
that the appellant has submitted new and material evidence, 
and a well grounded claim.  Cf. Libertine v. Brown, 9 Vet. 
App. 521 (1996).


ORDER

New and material evidence not having been submitted the claim 
of entitlement to service connection for an eye disorder is 
not reopened.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

